It appears from the application for writ of error in this case that no conclusions of law and fact have been filed by the Court of Civil Appeals. Without such conclusions the application cannot be considered in this court. Burnett v. Powell, 86 Tex. 382. In accordance with the ruling in the case cited, defendant will be allowed twenty days within which to procure and file conclusions of law and fact by the Court of Civil Appeals; and for this purpose, if requested by counsel for the applicant, the clerk of this court will transmit to the clerk of the Court of Civil Appeals the transcript and original papers in the case.
Twenty days' time allowed in which to file conclusions of lawand fact.